Citation Nr: 0719910	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  03-08 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to service connection for residuals of a left 
foot injury.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to a rating in excess of 40 percent for a low 
back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to November 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from April 2002, 
March 2003 and September 2005 rating decisions of the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The April 2002 decision denied 
service connection for right knee disability and low back 
disability.  The March 2003 decision granted service 
connection for low back disability, rated 40 percent, 
effective February 6, 2001 (the date of claim).  The 
September 2005 decision denied service connection for left 
ankle and left foot disability.  

The issue of entitlement to service connection for a 
bilateral knee disability is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action is required on his part.  


FINDINGS OF FACT

1.  It is not shown that the veteran has a left ankle 
disability.

2.  It is not shown that the veteran has a left foot 
disability.  

3.  The veteran's service connected low back disability is 
manifested by no more than severe limitation of motion; 
vertebral fracture or ankylosis of the spine is not shown.  


CONCLUSIONS OF LAW

1.  Service connection for a left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Service connection for a left foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  A rating in excess of 40 percent is not warranted for the 
veteran's service connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes (Codes) 5285, 5286, 5289, 5292 
(effective prior to Sept. 26, 2003), Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the claim for an increased rating, while the 
veteran was not provided with VCAA notice prior to the rating 
decision on appeal, the purpose of this notice was fulfilled 
when service connection was granted and an initial disability 
rating and effective date were assigned; thus, any technical 
notice deficiency (including in timing) earlier in the 
process was not prejudicial to the veteran.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A December 
2003 statement of the case (SOC) and March 2005 and April 
2006 supplemental SOCs (SSOCs) provided the veteran with 
notice of the criteria for rating low back disability, 
explained what the evidence showed and then readjudicated the 
matter.  See 38 U.S.C.A. § 7105.  The veteran has had ample 
opportunity to respond/supplement the record.  He does not 
allege that notice has been less than adequate.   

Regarding the claims pertaining to left foot and ankle 
disability, an April 2005 letter explained the evidence 
necessary to substantiate the claims.  It also explained that 
VA was responsible for obtaining relevant records from any 
federal agency, and that VA would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  The September 2005 rating decision and an August 2006 
statement of the case provided the text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.   In addition, a March 2006 letter 
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)).         
 
While complete VCAA notice was not given prior to the ratings 
on appeal, the appellant had ample opportunity to respond to 
the notice letters, the SOCs and the SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The RO arranged for the 
veteran to be examined.  He has not identified any additional 
evidence pertinent to these claims, and in July 2005 
indicated that he had nothing further to submit.  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

Service medical records reveal that on March 1968 pre-
induction examination, the lower extremities and feet were 
normal.  A July 1970 X-ray report indicates that the veteran 
dropped an object weighing approximately 400 pounds on his 
foot.  However, an X-ray of the foot was negative.  A July 
1970 progress note shows that the veteran had been lifting a 
heavy vessel onto a truck when it slipped, wrenching his 
back.  Since then he had had pain with sneezing, bending and 
lifting.  He was placed on a physical profile.  A separate 
July 1970 progress note shows that the veteran had an 
"injured ankle."  An x-ray of the ankle was negative, and 
he was advised to treat the injury with ice and elevation.  
On August 1971 service separation examination, the lower 
extremities and the feet were normal.  The veteran reported 
deep pain in the patellas, bilaterally, but did not any foot 
or ankle problems.  A subsequent March 1981 Army Reserve 
examination showed normal lower extremities and feet.  The 
veteran did not report any foot or ankle problems, 
specifically indicating that he had had no foot trouble.  On 
March 1985 Army Reserve examination the feet and lower 
extremities were also found to be normal, with the veteran 
not reporting any feet or ankle problems and again 
specifically indicating that he had not had any foot trouble.  
On a March 1985 Army Reserve applicant pre-screening form, 
the veteran indicated that he did not have any painful or 
trick joints or loss of movement in any joint and did not 
have impaired use of his arms, legs, hands or feet.   

1983 to 2001 records from Dr. F note low back pain, but do 
not mention left ankle pathology or pain.   

A January 2002 progress note from Dr. F, a treating 
physician, indicates that the veteran had ongoing back and 
bilateral knee pain stemming from his 1970 accident in 
service.  The veteran restricted his activities to some 
degree to protect his joints and lower back.  The diagnostic 
assessment was chronic low back and bilateral knee pain 
related to military service.  

In a January 2002 letter, the veteran indicated that if he 
bent over for a short time he would get sharp pain in his low 
back.  He could not sit or stand any great length of time 
without it starting to hurt.  Simple yard work was out of the 
question and shoveling snow was impossible.  Attempting these 
tasks would lay him up for several weeks to the point where 
he could not bend over to tie his boots or shoes and the cold 
weather was very painful on his back and knees.  

January 2003 lumbosacral spine X-rays showed beginning facet 
joint osteoarthropathy of the lower lumbar region and 
anterior osteophytes at the upper lumbar region.  

On February 2003 examination on behalf of VA, the pertinent 
diagnosis was low back osteoarthritis.  The veteran reported 
that over the years since the accident in service he had had 
intermittent back problems with increasing severity.  
Musculoskeletal examination showed normal posture but 
abnormal gait, with a hip waddle.  The veteran required no 
device for walking and examination of the feet showed no sign 
of abnormal weight bearing.  Lumbar spine examination showed 
moderate palpable spasm and tenderness, greater on the right 
than the left with loss of lordosis.  There was no radiating 
pain on movement and straight leg raising tests were negative 
bilaterally.  There were no signs of radiculopathy.  Ranges 
of lumbar spine motion were 30 degrees flexion, 10 degrees 
extension, 20 degrees right lateral flexion, 10 degrees left 
lateral flexion, 15 degrees right rotation and 20 degrees 
left rotation.  Regarding Deluca, pain had a major functional 
impact on the range of motion of the lumbar spine.  There was 
no ankylosis.  Neurological examination showed normal motor 
and sensory function of the lower extremities.  Knee and 
ankle reflexes were 2+ bilaterally. 

In an April 2003 letter the veteran's wife indicated that she 
had been married to the veteran since 1975.  During that time 
she had seen first hand his recurring problems with his knees 
and back.  He had complained about pain and had refrained 
from a lot of work and activities because of it.  They had to 
hire someone to perform many jobs around the house that the 
veteran would have normally been able to do.  At times the 
veteran's pain was so severe that he could not get out of bed 
on his own.  When they went shopping, he would have to find a 
chair or go out to the car to rest.  

In an April 2003 letter a friend of the veteran indicated 
that he had known him for over 12 years and had witnessed his 
injured back and knees.  Both of the conditions had seemed to 
have gotten worse over the years.  His back sometimes got so 
bad that he was bed bound in a great amount of pain for days 
at a time.  The veteran had told the friend over ten years 
prior that the injuries to the back and knees happened while 
he was serving in the Army in Germany in the early 1970s.  
His story had never changed.  

An April 2003 physical examination by Dr. F showed no acute 
new neurologic lateralizing pathology involving the sensory 
and motor system of the upper and lower extremities and 
limited range of motion of the back with the veteran not 
moving around the room with a great deal of comfort.  

In a September 2003 progress note, Dr. F noted that the 
veteran's back was getting progressively worse.  He was 
unable to do even light activities around the house and his 
recreational activities had also diminished.  He was unable 
to stand for any length of time and his previous occupations 
as a machinist, millwright and mold maker had become 
virtually impossible for him.  There was a positive straight 
leg raise bilaterally, which was slightly different than his 
most recent evaluation suggesting a worsening of low back 
pathology.  Flexion and extension of the back were also 
limited.  He did not move to either side with any degree of 
comfort.  

In a July 2004 progress note Dr. F found that the veteran's 
physical examination was essentially unchanged.  However, low 
back pain was becoming progressively more of a problem. 

On March 2005 examination on behalf of VA, the diagnosis was 
lumbar spine osteoarthritis.  The veteran reported sharp, 
constant low back pain that traveled down the leg and knees 
and up in his back.  Pain was elicited by physical activities 
and stress and also came on by itself; it was relieved by 
rest, Celebrex, hot shower and hot bath.  Sometimes the 
veteran needed complete bed rest.  It was impossible for him 
to stand on a concrete floor for more than 15 minutes without 
getting severe pain in his back and knees.  Physical 
examination showed normal posture and a very slow and 
"leaning forward" gait.  Neurological examination showed 
normal sensory and motor function with 1+ reflexes at the 
knee and ankles.  There was radiation of pain on movement in 
the thoracolumbar spine, and there was paraspinal muscle 
spasm in the lumbar area.  There was tenderness at L4; 
straight leg raising was negative bilaterally.  Ranges of 
motion were 10 degrees flexion, 10 degrees extension, 10 
degrees right lateral flexion, 10 degrees left lateral 
flexion, 20 degrees right rotation and 10 degrees left 
rotation.  Pain, fatigue, weakness, lack of endurance and 
incoordination did not affect range of motion except that 
there was an additional 10 degrees of limitation due to pain 
on right rotation.  Examination of intervertebral discs from 
C3 to T1 and L1 through S1 was within normal limits.  There 
was no sensory or motor deficit.   

In an April 2005 statement the veteran stated that he felt he 
had not received appropriate treatment when he injured his 
back and knees in service in 1970.  He believed that he had 
actually fractured his back.  The veteran also indicated that 
his back condition had continuously gotten worse and it only 
took slight activity to end his day.  He could not stand 
still for more than 10 to 15 minutes without his back 
becoming extremely painful and affecting his knees with 
severe pain also.  Walking seemed to help loosen his back, 
but then the knees became extremely painful and he could not 
continue.  He always needed to sit and rest both his back and 
knees.  He could sit for varying amounts of time depending on 
the comfort of the chair.  He could only lie in bed for about 
4 hours at a time before he needed to get up and move about.  
Working at a full time job was out of the question and he had 
not done so for approximately 13 years; he had not worked 
part time for the past 6 years.  He noted that in June 1981 
he became unemployed and was contacted by an Army recruiter 
and badgered to enlist in the Reserves.  The recruiter 
advised the veteran that if he was not asked about any former 
injuries to not mention those injuries.  According to his 
recollection, the veteran was not asked about any injuries 
when enlisting in the Army Reserve.  He also did not recall 
being called back for an Army Reserves retention physical in 
March 1985.   He noted that he injured his left ankle in 
service in July 1970 while he was recovering from back and 
knee injuries.  He tried to get up and move about but while 
trying to go downstairs his back went into a spasm.  His left 
ankle twisted, his left knee gave out. and he fell on 
concrete.  He was taken to a hospital because he could not 
walk at all.  He had had recurring problems with the foot and 
ankle ever since, with pain, snapping and popping.
VA outpatient records from April to December 2005 show 
assessments of arthritis of the back and left ankle (based on 
the veteran's self report) and an assessment of chronic low 
back pain.  The veteran reported pain in both the back and 
left ankle.  May 2005 lumbar spine X-rays showed possible two 
level disc disease and degenerative changes in the posterior 
facets L5-S1 transitional L5.  On August 2005 physical 
therapy consultation the veteran reported constant central 
and paraspinal lumbar pain with frequent shooting pains down 
and up the spine.  Slight leaning forward provoked the pains.  
He could only sleep 4 to 5 hours before having to get up due 
to pain.  The physical therapist noted that the veteran was 
unable to raise up on the toes due to pain.  Neurological 
evaluation showed brisk reflexes; right straight leg raise 
from 15 to 20 degrees, left straight leg raise less than 10 
degrees and slump test positive for low back pain.  The 
lumbar spine was acutely tender with single level 
fasiculations noted during palpation as well as larger 
spasms.  The veteran had much struggling and pausing to 
change positions.  The diagnostic impression was chronic low 
back pain with features of transitional vertebra, pelvic 
obliquity, very tender lumbar spine to palpation with marked 
single level spasms/fasiculations.  The veteran had positive 
neural tensioning tests and profound motor weakness of the 
calves.  This raised the question for spinal stenosis with 
motor loss.  The therapist suggested an MRI to rule out 
lumbar spinal stenosis.  An August 2005 nurse practitioner's 
note reports upper lumbar spine paraspinous muscle 
tenderness, 5/5 strength, very decreased lumbar range of 
motion, intact sensation and brisk reflexes.  A subsequent 
August 2005 lumbar spine MRI found mild osteoarthritic and 
degenerative changes.  There were some hypertrophic changes 
involving the posterior elements and disc bulge caused 
narrowing of the neural foramina bilaterally at the L3-4, 4-5 
and 5-1 levels.  On December 2005 podiatry consult, the 
veteran complained of tingling in the toes of the left foot 
since service and snapping and popping of the left ankle 
along with pain in the central part.  Physical examination 
showed full range of motion of the ankle without crepitus.  
Left ankle x-rays showed normal density and alignment and no 
cortical defects.  There was also no joint space narrowing or 
eburnation.  The diagnostic assessment was normal ankle with 
plain films.     December 2005 X-rays of the knees produced a 
diagnostic impression of normal bilateral knees.  

A May 2005 letter from Dr. F indicates that he remembered 
talking to the veteran about his ankle injury in service 
about five years prior.  At that point the veteran had 
intermittent but not constant left ankle pain with no history 
of effusion but he did have weather related ankle pain and 
'overuse' pains, and these pains had continued to the present 
day.  Because of the intermittent nature of the pains and 
apparent insignificance at the time, Dr. F had not documented 
them in the veteran's medical chart.  However, Dr. F 
indicated that the veteran was having more problems with the 
left ankle and he felt that these problems should be 
considered as tied to his July 1970 back injury.  He 
remembered that the veteran had told him that in service he 
had had a sudden exacerbation of back pain and collapsed, 
rolling down the stairs and causing injury to his ankle.  
Over the past five years as his back injury had progressed in 
symptomatology, he had understandably had a change in his 
gait related to his back injury and either because of this 
change or deterioration secondary to the original 
articular/cartilage ankle injury, he was having continuous 
left ankle pain and difficulty walking.  From Dr. F's 
perspective, the ankle injury was more likely than not 
related to the veteran's low back injury.  Even though they 
were separated by a few days, they were still both militarily 
related.        

In a June 2005 statement the veteran asserted a claim of 
service connection for left ankle and foot disability.  He 
indicated that the toes on his left foot often had a feeling 
of pins and needles, sometimes even total numbness.  When the 
feeling returned it was very painful.   

On January 2006 examination on behalf of VA the pertinent 
diagnosis was lumbosacral strain with osteoarthritis.  
Physical examination showed normal sensory and motor function 
of the lower extremities with 1+ reflexes at the knees and 
ankles.  Examination of the feet showed no abnormal weight 
bearing pattern.  Regarding the low back there was radiation 
of pain on movement along with paraspinal muscle spasm.  
There was tenderness at L5.  Straight leg raising was 
negative on the right and left.  Ranges of motion were 10 
degrees flexion, 10 degrees extension, 10 degrees right 
lateral flexion, 10 degrees left lateral flexion, 20 degrees 
right rotation and 10 degrees left rotation.  There was no 
pain, fatigue, weakness, lack of endurance or incoordination.  
Intervertebral discs C3 to S1 showed no sensory deficit and 
there were no motor weakness or abnormal reflexes.  The 
examiner noted that the veteran's usual occupation until 1992 
was machinist, that he was retired, and that his daily 
activities of standing and handling had been limited by pain 
in the knees and back.  

On June 2006 VA foot and ankle examination done on behalf of 
VA, the veteran complained of numerous ankle symptoms 
including weakness, giving way, feeling of numbness, loss of 
feeling, lack of endurance and painful popping.  He indicated 
that he had had these problems for 36 years and that they 
were constant.  His pain was aching, squeezing, burning and 
shooting and it traveled to his toes.  The veteran also 
reported pain in the large joints behind his large toe for 
the past 36 years.  The pain would travel to his ankles and 
to the other toes.  He described the pain as aching, 
cramping, burning and shooting.  However, the examiner found 
that for both the ankle and the foot he was unable to render 
a diagnosis.  The veteran resisted motion and stated that he 
had pain since 1970. However, there was no objective 
radiologic evidence or pathology.  Despite a listed diagnosis 
of degenerative arthritis of the ankle, there was no x-ray 
evidence of arthritis.  X-rays of the left ankle showed a 
small plantar calcaneal spur and some atherosclerotic 
vascular calcifications about the ankle, and otherwise a 
normal study.  X-rays of the foot also showed the vascular 
calcifications about the ankle, and otherwise a normal study.    

November 2006 private MRI of the lumbar spine produced a 
diagnostic impression of multilevel degenerative spondylosis, 
subtle retrolisthesis of L2 on L3, which appeared to be on 
the basis of underlying degenerative disc disease, and no 
severe degrees of central or foraminal stenosis.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the claim for an increased rating for low back disability 
is an appeal from the initial rating assigned with the grant 
of service connection, the possibility of staged ratings 
should be considered.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the Board finds that staged ratings are not 
warranted, as the severity of the disability is never during 
the appeal period shown to be such as to warrant the next 
higher rating.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).
When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Ankle Disability

The evidence of record does not establish that the veteran 
has a left ankle disability.  The May 2005 letter from Dr. F 
does indicate that the veteran has an ankle problem 
manifested left ankle pain and difficulty walking.  However, 
the statement appears based solely on the veteran's self-
report; it does not mention pathology clinically noted, and 
conflicts with objective medical evidence of record.  On 
December 2005 VA podiatry consult, the veteran complained of 
central left ankle pain along with snapping and popping of 
the left ankle.  However, physical examination showed full 
range of motion without crepitus and left ankle x-rays 
revealed a normal ankle.  On June 2006 foot and ankle 
examination done on behalf of VA, the veteran complained of 
many symptoms but the examiner indicated he could not render 
a diagnosis because there was no objective evidence of right 
ankle pathology.  Despite a listed diagnosis of degenerative 
arthritis of the ankle, such was not shown on x-ray.  

Given that Dr. F's findings regarding the left ankle appear 
to be based solely on the veteran's self-report and not on 
his own objective medical findings they are entitled to 
little to no evidentiary weight.  See LeShore v. Brown, 8 
Vet. App. 406 (1995) (Essentially bare transcriptions of lay 
history do not constitute competent medical evidence).  
Similarly, while the veteran may believe that he has a 
current left ankle disability, as a layperson, his beliefs 
are not competent evidence of a medical diagnosis or nexus.  
"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

On the other hand, the findings of the VA podiatrist and June 
2006 private examiner (on behalf of VA) to the effect that 
the veteran does not have a left ankle disability must be 
given substantial weight as they are based on clinical 
observations and x-ray studies, and were made following 
review of the file (notations in the record were compared 
with current findings).  The Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Given that the evidence does not show that the veteran now 
has a left ankle disability, there is no valid claim of 
service connection (See Brammer v. Derwinski, 3 Vet. App. 223 
(1992)) and analysis of this claim need not proceed any 
further.  The preponderance of the evidence is against this 
claim and it must be denied.  

Left foot disability

The evidence also does not show that the veteran has a left 
foot disability.  Neither the December 2005 VA podiatry 
consult nor the June 2006 examination produced a diagnosis of 
a foot disorder (or objective findings of foot pathology) and 
there is no other competent evidence of record showing foot 
pathology.  While the veteran may believe he has a foot 
disability, his beliefs are not competent medical evidence.  
See Espiritu, supra.  Once again, pain, in and of itself, 
does not constitute a compensable disability.  See Sanchez-
Benitez, supra.  In the absence of proof of a current foot 
disability, there is no valid claim of service connection for 
such disability (See Brammer, supra), and the analysis of 
this claim need not proceed any further.  However, the Board 
also notes that there is no evidence suggesting any current 
foot disability would be related to a foot injury in service.  
Regarding the argument that the veteran has a foot disability 
secondary to an ankle disability, as an ankle disability is 
not service connected, such secondary service connection 
claim lacks legal merit.  See 38 C.F.R. § 3.310.  The 
preponderance of the evidence is against this claim and it 
must be denied.  

Rating for low back disability

The veteran's service connected low back disability 
encompasses lumbosacral strain and osteoarthritis.  While the 
veteran has recently been shown to have at least some level 
of degenerative disc disease as well, this condition has not 
been service connected.  Consequently, the Board cannot 
consider the Codes applicable to degenerative disc disease 
when determining whether the veteran is entitled to an 
increased rating.  Notably, the criteria for rating 
disabilities of the spine other than disc disease were 
revised, effective September 26, 2003. From this date the 
veteran is entitled to a rating under the revised criteria.

Criteria in effect prior to September 26, 2003

As the veteran's low back disability is already rated 40 
percent, the focus is on the criteria which would permit a 
rating in excess of such rating.  The 40 percent rating was 
assigned under Code 5292 (for severe limitation of motion of 
the lumbar spine) and is the highest rating available under 
this Code.  Given that disc disease is not service connected, 
prior to September 26, 2003, a higher than 40 percent rating 
could only be assigned if there was vertebral fracture (Code 
5285) or ankylosis (Codes 5286, 5289).  38 C.F.R. § 4.71a, 
Codes 5285, 5286, 5289, (prior to September 26, 2003).   
Neither vertebral fracture nor ankylosis is shown, so ratings 
under Codes 5285, 5286 and 5289 would be inappropriate.  
Consequently, a rating in excess of 40 percent under criteria 
in effect prior to September 26, 2003 is not warranted.  

Criteria in effect from September 26, 2003

For the veteran's low back disability to warrant a rating in 
excess of 40 percent under the revised criteria, ankylosis 
would have to be shown (See the General Formula for Rating 
Disabilities of the Spine, 38 C.F.R. § 4.71, Codes 5235-
5243).  Since ankylosis is not shown a rating in excess of 40 
percent under the current/revised criteria is not warranted.

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond his current level of 
compensation.  See 38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 
Vet. App. 202 (1995).  Notably, while the low back 
examinations of record did show some additional limitation of 
motion due to pain, they did not show any additional 
limitation based on fatigue, weakness or lack of endurance.  
As the veteran's current 40 percent rating is for severe 
limitation of motion, it accurately accounts for this 
additional limitation. 

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, the 
evidence of record does not suggest factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
low back disability.  38 C.F.R.  § 3.321.  While the 
veteran's low back disability may prevent him from working in 
his past occupation as a machinist, there is no competent 
evidence of record suggesting that his low back disability in 
and of itself markedly interferes with his ability to obtain 
more sedentary work.  Consequently, referral for 
extraschedular consideration is not suggested by the record.

As a rating in excess of 40 percent is not warranted on a 
schedular or extraschedular basis, the preponderance of the 
evidence is against this claim and it must be denied.   


ORDER

Service connection for a left ankle disability is denied.   

Service connection for a left foot disability is denied.   

A rating in excess of 40 percent for a low back disability is 
denied.


REMAND

The veteran alleges that he injured his knees in July 1970 at 
the same time that he injured his back.  He also alleges (in 
a June 2005 statement) that while recovering from his back 
and knee injuries in service neither he nor his commanding 
officer and first sergeant were happy with the medical care 
he received at the Zweibrucken Air Force base.  Consequently, 
he was sent for a second opinion to the U.S. Army Dispensary 
at Kruezberg Kaserne across from the city of Zweibrucken.  
There, the doctor allegedly indicated that that his knees 
more than likely had tendon and ligament damage.   

The RO did obtain the readily available service medical 
records.  However, they do not include a report of a knee 
evaluation by a physician at the Kruezberg Kaserne 
Dispensary, and it appears that no specific effort was made 
to locate such report.  As the veteran has alleged with some 
specificity where and when he received a knee evaluation, and 
as the report of such an evaluation would constitute evidence 
pertinent to this claim, development to secure such report is 
necessary.    

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify with as much specificity as 
possible the approximate date when he was 
provided an evaluation of his July 1970 
bilateral knee injury at the U.S. Army 
Dispensary at Kruezberg Kaserne.  The RO 
should then make all reasonable efforts to 
obtain any report of such evaluation.  If 
the search proves fruitless, the scope of 
the search should be noted in the claims 
file.

2.  If, and only if, the report sought (in 
#1 above) is found, and it shows an injury 
to one or both knees, the RO should arrange 
for an orthopedic examination of the 
veteran to determine the likely etiology of 
his current bilateral knee disability.  In 
such case, the veteran's claims folder must 
be reviewed by the examiner in conjunction 
with the examination.  Any indicated tests 
or studies should be completed.  The 
examiner should provide an opinion as to 
whether any current knee disability is at 
least as likely as not related to the knee 
injury(ies) shown in service.  The examiner 
should explain the rationale for the 
opinion given.  

3.  The RO should then readjudicate this 
claim.  If it remains denied, the RO should 
issue an appropriate SSOC and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


